DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner has interpreted the term “monotone” in ¶ 20 as providing support for the amendment of “a light of a single color”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, & 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benvegnu (US PG Pub 2018/0061032; hereafter ‘032).
Claim 1: ‘032 is directed towards a method (¶ 8), comprising:
forming a material layer over a substrate (abstract & ¶ 102);
illuminating at least one region of the material layer with a light (abstract & ¶ 42);
recording strength of a single color in the light reflected from the at least one region (the Examiner notes that the claims are comprising and though ‘032 records two separate colors in the light it is also reads on recording of a single color in the light because of the comprising language; abstract and ¶s 52, 66, & 68);
determining a thickness of the material layer in the at least one region according to the strength of the single color in the light (¶s 68-74).
Claim 2: ‘032 teaches that the technique is for observation in in situ (¶ 101) for deposition of a coating (¶ 102).
Claim 3: The recording of the strength of the single color in the light is performed by a CCD (¶ 44).
Claim 4: The CCD is configured to detect a defect in the material layer (¶s 83-85).
Claim 6: The light has a visible color (¶ 41).
Claim 7: Determining of the thickness of the material layer includes applying a polynomial function to the strength of the single color in the light (¶ 80).
Claim 8: Wherein the polynomial function is a first degree polynomial function (¶ 80).
Claim 10: The substrate is a semiconductor wafer (¶s 16, 89, & 102).
Claim 11: The at least one region does not overlap with a scribe street of the semiconductor wafer (¶ 61).
Claim 12: ‘032 teaches adjusting the process conditions (¶ 88) for the forming of the material layer (¶ 102) by comparing the thickness to a threshold value (¶ 62).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘032.
Claim 5: ‘032 does not teach that each pixel of the CCD corresponds to about 159µm x 159µm surface area in a plan view of the substrate.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use a CCD in which each pixel corresponds to about 159µm x 159µm surface area in a plan view of the substrate because changes in size/proportion and shape are prima facie obvious. MPEP §§ 2144.04(IV)(A)-(B).
Claim 9: ‘032 does not teach that the linear fit has a negative slope.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to interpret the data of ‘032 between the two points chosen in a manner such that the slope is negative or positive because it is a design choice and preference of how the data is viewed.
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘032 in view of Chu et al. (US Patent 7,327,475; hereafter ‘475) and Marshall et al. (US PG Pub 2003/0030808; hereafter ‘808).
Claim 13: ‘032 is directed towards a method (¶ 8), comprising:
forming a material layer over a substrate (abstract & ¶ 102);
scanning a plurality of areas of the material layer (¶ 15), wherein the scanning includes:
imaging the plurality of areas (abstract and ¶s 15 & 40-50); and
recording the strength of a reflected light in each of the plurality of areas during the imaging of the plurality of areas (abstract and ¶¶s 52, 66, 68, & 100);
calculating a mean thickness of the layer using the recorded strength (¶s 17, 62, 68-74, & 100); and 
adjusting process conditions for the coating of the material layer based on the mean thickness (¶s 62, 88, & 100).
‘032 does not teach that the material layer is a resist layer.
However, as taught by ‘475, it is recognized in the art of semiconductor fabrication processes to use optical metrology to determine the thickness of a deposited photoresist layer (col. 7, lines 4-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a resist layer as the particular material layer in ‘032 because noted by ‘745, resist layers are recognized in the art as layers deposited which it is desired to measure the thickness and thus the use of a resist material would have predictably been suitable as the particular semiconductor deposition material.
‘032 teaches that the light source can be operable to emit white light (¶ 41).
‘032 does not teach that the light source is a light of a single color.
However, ‘808, which is directed towards a LED luminaire (title) discloses that white light emitting luminaries having arrays of red, green, and blue LEDs have several benefits, including efficiency, low cost, and the ability to adjust the chromacity of the light output (¶ 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a white light LED luminaire comprised of arrays of red, green, and blue LEDs as the white light source of ‘032 because a white light LED luminaire comprised of arrays of red, green, and blue LEDs are have efficiency, low cost, and the ability to adjust the chromacity of the light output and would have predictably been suitable as the white light source for the process of ‘032.
I.e. the combination teaches imaging the plurality of areas with a white light luminaire comprised of an array of red, green, and blue LEDs and thus teaches imaging the plurality of areas with a light of a single color because it is imaged with a light of red, a light of green, and a light of blue and thus individually each light color images the surface. 
Claim 14: The scanning includes sweeping a CCD above the substrate (the camera is line-scanned across the substrate by moving camera and thus it is swept above the substrate, ¶ 49, and the camera is a CCD, ¶ 44).
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘032 in view of ‘475 & ‘808 as applied above, and further in view of Ziger (US PG Pub 2005/0151962; hereafter ‘962).
Claim 15: ‘032 does not provide details for calculating mean/average thickness of the layer.
However, ‘962, which is directed towards measurement of optical properties (title) notes that the average for an area can be determined by averaging a plurality of measurements for the area (¶ 49).
And ‘032 teaches that the measurements for each region is based off the recorded strength of the light measured (¶ 62).
It would have been obvious to one of ordinary skill in the art at the time of filing to calculate the mean thickness of the layer by averaging the plurality of thicknesses determined by the intensity of the light measurement for each region because it is an art recognized method of determining/calculating the mean intensity of a plurality of regions measured by optical means and thus would have predictably been suitable for interpreting the data of ‘032.
Claim 16: The plurality of thicknesses are determined by looking up each of the plurality of thickness from a mapping table that uses the recorded strength as an index (see Figs. 6-7 and ¶s 24-25).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘032 in view of ‘475 & ‘808 as applied above, and further in view of Adams et al. (US PG Pub 2002/0102483; hereafter ‘483).
Claim 17: ‘032 teaches adjusting process conditions based on the measurements (¶s 88 & 100-103).
The combination does not teach that the resist is applied by spin coating or that the processes condition adjusted is the spin speed.
However, ‘483, which is directed towards semiconductor manufacturing with photoresists (¶s 6 & 102) discloses that photoresist films can be deposited by spin coating (¶ 112) and further notes that spin coating speed is a result effective variable based on desired thickness of the coating (¶s 112 & 115).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘483 into the combination such that the resist layer is applied by spin coating and the spin speed is optimized to obtain the desired thickness based on the thickness measured and desired because spin coating is an art recognized means for applying resist layers and it is prima facie obvious to optimize result effective variables. See MPEP 2144.05(II)(B).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘032 in view of ‘475, ‘962, & ‘483.
Claim 18: ‘032 is directed towards a method semiconductor manufacturing (¶s 8, 16, 89, & 102)), comprising:
forming a material layer over a substrate (abstract & ¶ 102);
catching an image of the material layer (¶ 15), the image including a plurality of predetermined locations of the layer (abstract and ¶s 15 & 40-50); 
retrieving strength of a single color from the image in each of the plurality of predetermined locations (the Examiner notes that the claims are comprising and though ‘032 records two separate colors in the light it is also reads on recording of a single color in the light because of the comprising language; abstract and ¶s 11, 52, 66, 68, & 100);
calculating a plurality of thicknesses corresponding to the plurality of predetermined locations based on the strength of the single color (the Examiner notes that the claims are comprising and though ‘032 records two separate colors in the light it is also reads on recording of a single color in the light because of the comprising language; ¶s 17, 62, 68-74, & 100); 
generating a mean thickness (the uniformity is determined (¶s 17, 62, 68-74, & 100); and
adjusting process conditions for the coating of the material layer based on the mean thickness (¶s 62, 88, & 100).
‘032 does not teach that the material layer is a resist layer.
However, as taught by ‘475, it is recognized in the art of semiconductor fabrication processes to use optical metrology to determine the thickness of a deposited photoresist layer (col. 7, lines 4-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to form a resist layer as the particular material layer in ‘032 because noted by ‘745, resist layers are recognized in the art as layers deposited which it is desired to measure the thickness and thus the use of a resist material would have predictably been suitable as the particular semiconductor deposition material.
‘032 does not provide details for calculating mean/average thickness of the layer.
However, ‘962, which is directed towards measurement of optical properties (title) notes that the average for an area can be determined by averaging a plurality of measurements for the area (¶ 49).
And ‘032 teaches that the measurements for each region is based off the recorded strength of the light measured (¶ 62).
It would have been obvious to one of ordinary skill in the art at the time of filing to calculate the mean thickness of the layer by averaging the plurality of thicknesses determined by the intensity of the light measurement for each region because it is an art recognized method of determining/calculating the mean intensity of a plurality of regions measured by optical means and thus would have predictably been suitable for interpreting the data of ‘032.
‘032 teaches adjusting process conditions based on the measurements (¶s 88 & 100-103).
The combination does not teach that the resist is applied by spin coating or that the processes condition adjusted is the spin speed.
However, ‘483, which is directed towards semiconductor manufacturing with photoresists (¶s 6 & 102) discloses that photoresist films can be deposited by spin coating (¶ 112) and further notes that spin coating speed is a result effective variable based on desired thickness of the coating (¶s 112 & 115).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘483 into the combination such that the resist layer is applied by spin coating and the spin speed is optimized to obtain the desired thickness based on the thickness measured and desired because spin coating is an art recognized means for applying resist layers and it is prima facie obvious to optimize result effective variables. See MPEP 2144.05(II)(B).
Claim 19: The single color is a prime color (the color can be red, ¶ 11).
Claim 20: ‘032 teaches calculating the plurality of thicknesses by applying a polynomial function to the strength of the single color (¶s 65 & 80) and wherein the generating of the polynomial function includes retrieving strength of the color from images of a plurality of monitor wafers coated with the material layer of various thicknesses (¶ 65).
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
In regards to applicant’s position that “recording strength of a single color” and other amendments in claims 1 & 18 regarding a single color overcomes the rejection based on ‘032 because ‘032 uses two colors; the Office does not find this convincing because all of the claims use the transitional phrase “comprising” and do not exclude recording the strength of a second color or using a second color in conjunction with the claimed single color to determine the thickness. Applicant is advised that the amendments to claims 1 & 18 do not exclude the use of 2 colors.
In regards to claim 13, ‘032 teaches using a white light source and as discussed above ‘808 discloses a white light source comprised of arrays of red, green, and blue LEDs which when combined with ‘032 renders the amendment obvious as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759